762 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DOUGLAS SPARKS, PLAINTIFF-APPELLANT,v.ABE MAY PACKING COMPANY, UNITED FOOD & COMMERCIAL WORKERSDISTRICT UNION 427, DEFENDANTS-APPELLEES.
NO. 83-3020
United States Court of Appeals, Sixth Circuit.
4/10/85
ORDER

1
BEFORE:  WELLFORD and MILBURN, Circuit Judges; and KINNEARY, District Judge.*


2
This Ohio plaintiff appeals from a district court judgment dismissing his hybrid Sec. 301, Labor Management Relations Act, suit for being filed beyond the three month statute of limitations provided under Ohio law.


3
The parties do not contest that plaintiff filed his suit on June 15, 1982 four and one-half months after he was notified by his union in a letter dated January 29, 1982 that his grievance had been rejected.


4
Subsequent to the district court's dismissal of the plaintiff's suit, the Supreme Court decided that the six-month time period contained in Sec. 10(b) of the National Labor Relations Act, 29 U.S.C. Sec. 160(b), applied to control the timeliness of hybrid Sec. 301 suits; DelCostello v. International Brotherhood of Teamsters, 462 U.S. 151 (1983); and, the Sixth Circuit has decided to apply this decision retroactively.  Smith v. General Motors Corp., 747 F.2d 372 (6th Cir. 1984) (en banc).  It is, therefore, clear that the plaintiff's suit was filed in a timely manner under the circumstances of this case.


5
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The district court's judgment dismissing plaintiff's suit is, accordingly, hereby reversed pursuant to Rule 9(d)(4), Rules of the Sixth Circuit, and the cause is hereby remanded for further proceedings.



*
 The Honorable Joseph P. Kinneary, U.S. District Judge for the Southern District of Ohio, sitting by designation